UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7335



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


XAVIER MARCELLUS PAUL, a/k/a Snap,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-98-192-A, CA-00-1506-AM)


Submitted:   December 19, 2002         Decided:     December 30, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Xavier Marcellus Paul, Appellant Pro Se. Morris Rudolph Parker,
Jr., Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Xavier Marcellus Paul, a federal prisoner, seeks to appeal the

district court’s order denying relief on his motion filed under 28

U.S.C. § 2255 (2000).       An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue for claims

addressed by a district court on the merits absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§ 2253(c)(2) (2000).       As to claims dismissed by a district court

solely on procedural grounds, a certificate of appealability will

not issue unless the movant can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”           Rose v. Lee, 252

F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473,

484 (2000)), cert. denied, 122 S. Ct. 318 (2001).        We have reviewed

the record and conclude for the reasons stated by the district

court that Paul has not made the requisite showing.            See United

States v. Paul, Nos. CR-98-192-A; CA-00-1506-AM (E.D. Va. June 6,

2001).    Accordingly, we deny a certificate of appealability and

dismiss the appeal.       We dispense with oral argument because the

facts    and   legal   contentions   are   adequately   presented   in   the


                                      2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3